[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                OCT 31, 2006
                               No. 05-14490                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                   D. C. Docket No. 04-00248-CR-T-23TBM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ROGER FREDERICK CORLISS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (October 31, 2006)

Before ANDERSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:

     Roger Frederick Corliss pleaded guilty to ten counts of mail fraud in
violation of 18 U.S.C. § 1341, based on a scheme in which he obtained

$113,372.13 by soliciting donations for two sham charitable organizations he

established. In this appeal of his 37-month sentence, Corliss first contends that the

district court erred by applying a variety of sentencing enhancements based on

facts unproven to a jury and not admitted by him, in violation of the principles of

law established in Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000).

Corliss also asserts that the district court’s application of two factually related

sentence enhancements amounts to impermissible “double counting.” Because

Corliss made these objections to the district court during his sentencing hearing,

we review that court’s ruling on them de novo, but will reverse the sentence only

for harmful error. United States v. Paz, 405 F.3d 946, 948 (11th Cir. 2005).

      With respect to Corliss’ first contention, we have, on several occasions,

clarified the meaning of Apprendi and subsequent cases addressing the federal

sentencing guidelines:

             According to Apprendi and its progeny, any fact that increases
             a sentence beyond the statutory maximum must be charged in
             the indictment. Apprendi, 530 U.S. at 476, 120 S. Ct. 2348.
             Although [United States v. Booker, 543U.S. 220, 125 S. Ct. 738
             (2005)] held that any fact increasing punishment must be
             admitted by the defendant or proved to a jury, this Court has
             stated that “both majority opinions in Booker make clear that
             the decisive factor that makes pre-Booker sentencing
             problematic is not extra-verdict enhancements but their use in a
             mandatory guidelines system.”

                                            2
United States v. Thomas, 446 F.3d 1348, 1355 (11th Cir. 2006) (quoting United

States v. Rodriguez, 398 F.3d 1291, 1301 (11th Cir. 2005)). Accordingly, we have

held that extra-verdict “enhancements made in a non-mandatory Guidelines system

are constitutionally permissible.” United States v. Duncan, 400 F.3d 1297, 1302

(11th Cir. 2005), cert. denied, 126 S. Ct. 432 (2005). In light of this holding, it is

clear that the district court did not err when applying the sentence enhancements.

      Additionally, Corliss argues that the district court impermissibly used “the

same uncharged facts ... repeatedly to enhance the defendant’s sentence” when it

applied sentencing enhancements for: (a) an offense involving more than minimal

planning or more than one victim, U.S.S.G. § 2F1.1(b)(2)(A) and (B) (1998); (b)

an offense entailing “mass marketing,” U.S.S.G. § 2F1.1(b)(3); (c) an offense in

which Corliss misrepresented that he acted on behalf of charitable organizations,

U.S.S.G. § 2F1.1(b)(4)(A); and (d) an offense targeting “vulnerable victims,”

U.S.S.G. § 3A1.1(b)(1). In other words, Corliss argues that the district court

impermissibly engaged in “double counting.”

      We have held that where multiple “enhancements embody conceptually

separate notions relating to sentencing because they are designed for ... different

purposes,” it is not double-counting to apply them cumulatively. United States v.

Ramirez, 426 F.3d 1344, 1356 (11th Cir. 2005); United States v. Rendon, 354 F.3d



                                           3
1320, 1334 (11th Cir. 2003). For example, we have specifically concluded that the

enhancement for an offense involving more than minimal planning or a scheme to

defraud more than one victim focuses on the “victims harmed,” while the “mass

marketing” enhancement focuses on the “method of inflicting harm,” and thus do

not overlap to the extent necessary to implicate a double counting problem. United

States v. Olshan, 371 F.3d 1296, 1301 (11th Cir. 2004). Here, all of Corliss’s

enhancements were based on conceptually separate notions and do not overlap. An

offense can involve more than minimal planning without entailing mass marketing;

an offense involving mass marketing does not necessarily require

misrepresentations about charity; and offenses that involve charitable fraud do not

always target vulnerable victims. See Ramirez, 426 F.3d at 1356. Accordingly, the

district court did not err.

       AFFIRMED.




                                          4